DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1; the rest remains the same.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference is being used to address the added limitation.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites in L3 “a diaphragm mechanism” the word mechanism is a generic placeholder that invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is a collimator as disclosed in pg.6 L22-23. Therefore, the limitation is being interpreted as requiring a collimator or its equivalent. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US 2013/0237810 A1; pub. Sep. 12, 2013) in view of Fuimaono et al. (US 2018/0360342 A1; pub. Dec. 20, 2018) and further in Araoka (US 2005/0259116 A1; pub. Nov. 24, 2005).
Regarding claim 1, Iwai et al. disclose: an X-ray tube (fig.2 item 21) configured to generate X-rays; a diaphragm mechanism (fig.2 item 22) configured to limit a radiation range of the X-rays; an X-ray detector (fig.2 item 31) facing the X-ray tube and configured to detect the X-rays; image generating circuitry (fig.1 item 8) configured to sequentially generate X-ray images based on outputs from the X-ray detector (para. [0083] L15); an interface configured to receive an operation from an operator (para. [0058] L1-8); and processing circuitry (fig.1 item 74) configured to control the diaphragm mechanism (fig.1 item 73) and the X-ray tube according to the operation so that the X-rays are radiated to a first radiation range (claim 4), control the diaphragm mechanism and the X-ray tube according to the operation so that the X-rays are radiated to a second radiation range (claim 4) and processing circuitry configured to control the diaphragm mechanism and the X-ray tube according to the operation to the interface so that the X-rays are radiated to a first radiation range (claim 4), control the diaphragm mechanism and the X-ray tube according to the operation to the interface so that the X-rays are radiated to a second radiation range (claim 4). Iwai et al. are silent about: a first interface and a second interface configured to receive an operation from an operator, a display comprising a first display area and a second display area; and control the display so that the first display area displays the X-ray images sequentially generated according to radiation of the X-rays, in parallel with the radiation, wherein the processing circuitry is configured to control the display so that, in response to a switchover of the radiation range from the first radiation range to the second radiation range for further radiation of the X-rays after the radiation to the first radiation range, the first display area displays the X-ray images sequentially generated according to the further radiation to the second radiation range, in parallel with the further radiation, and the second display area displays an image based on the X-ray images having been generated according to the radiation to the first radiation range and displayed on the first display area, 
In a similar field of endeavor, Fuimaono et al. disclose: a display comprising a first display area and a second display area (para. [0064]); and control the display so that the first display area displays the X-ray images sequentially generated according to radiation of the X-rays (para. [0061], [0064]), in parallel with the radiation, wherein the processing circuitry is configured to control the display so that, in response to a switchover of the radiation range from the first radiation range to the second radiation range for further radiation of the X-rays after the radiation to the first radiation range (para. [0061], [0064] [0098] teaches real-time imaging), the first display area displays the X-ray images sequentially generated according to the further radiation to the second radiation range (para. [0061], [0064]), in parallel with the further radiation, and the second display area displays an image based on the X-ray images having been generated according to the radiation to the first radiation range and displayed on the first display area with benefits for improved imaging (Fuimaono et al. para. [0015]).
In light of the benefits for improved imaging as taught by Fuimaono et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Iwai et al. with teachings of Fuimaono et al.
Fuimaono et al. disclose: a first interface and a second interface configured to receive an operation from an operator to control the diaphragm mechanism and the x-ray tube. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a first interface and a second interface configured to receive an operation from an operator to control the diaphragm mechanism and the x-ray tube, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Fuimaono et al. are silent about: the first display area displays the X-ray images newer than the image displayed on the second display area no matter whether the X-rays are being radiated or not radiated.
In a similar field of endeavor, Araoka discloses: the first display area displays the X-ray images newer than the image displayed on the second display area no matter whether the X-rays are being radiated or not radiated (para. [0053] teaches giving priority to the latest examination image and displaying in priority display area 64 of fig.5) motivated by the benefits for facilitating diagnosis (Araoka para. [0059]).
In light of the benefits for facilitating diagnosis as taught by Araoka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Iwai et al. and Fuimaono et al. with teachings of Araoka.
Regarding claim 2, Iwai et al. disclose: the processing circuitry is configured to control the display so that, when the X-rays are radiated to the first radiation range after the further radiation to the second radiation range, the first display area sequentially displays the X-ray images generated according to ongoing radiation to the first radiation range, and the second display area displays an image based on the X-ray images having been generated according to the further radiation to the second radiation range and displayed on the first display area (para. [0061], [0064] [0098] teaches real-time imaging) with benefits for improved imaging (Fuimaono et al. para. [0015]).
Regarding claim 3, Iwai et al. disclose: the image displayed on the second display area is a still image generated most recently among the X-ray images having been generated according to the radiation (para. [0064]) with benefits for improved imaging (Fuimaono et al. para. [0015]).
Regarding claim 4, Iwai et al. disclose: in one the radiation mode the irradiation range is smaller (claim 4).The combined references are silent about: the X-ray images generated according to radiation to the first radiation range have a higher spatial resolution than the X-ray images generated according to radiation to the second radiation range. However, it is known in the art that the smaller the irradiation range the higher the spatial resolution.

Claims 5, 7-9, 11-13, 15, 17are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US 2013/0237810 A1; pub. Sep. 12, 2013) in view of in view of Fuimaono et al. (US 2018/0360342 A1; pub. Dec. 20, 2018) in view of Araoka (US 2005/0259116 A1; pub. Nov. 24, 2005) and further in view of Weisfield et al. (US 2015/0003584 A1; pub. Jan. 1, 2015).
Regarding claim 5, Iwai et al. disclose: the image generating circuitry is configured to generate, in response to the operation to the first interface, and to generate, in response to the operation to the second interface, the X-ray images using at least the outputs from said another part (see rejection of claim 1). The combined references are silent about: the X-ray detector comprises an X-ray detecting portion including a high-resolution detecting part and a lower resolution part, the high-resolution detecting part having a higher pixel density than said lower resolution part, the first radiation range is covered by the high-resolution detecting part, the second radiation range is larger than the high-resolution detecting part, and the image generating circuitry is configured to generate, in response to the operation to the first interface, the X-ray images using outputs from the high-resolution detecting part, without using outputs from said lower part, and to generate, in response to the operation to the second interface, the X-ray images using at least the outputs from said lower resolution part.
In a similar field of endeavor, Weisfield et al. disclose: the X-ray detector comprises an X-ray detecting portion including a high-resolution detecting part and another part (fig.2-3 show a scintillator between a TFT and a CMOS para. [0022] teaches that the two detector have different resolution), the high-resolution detecting part having a higher pixel density than said lower resolution part (para. [0006]), the first radiation range is covered by the high-resolution detecting part, the second radiation range is larger than the high-resolution detecting part (para. [0042] a collimator with leaves to provide different levels of x-ray attenuation), and the X-ray images using outputs from the high-resolution detecting part, without using outputs from said lower resolution part (referring fig.2-3 one detector covers a smaller compared the other & para. [0042] teaches a collimator with leaves for different level of x-ray attenuation, one detector at time can be exposed and read) with benefits for a cost effective detector (Weisfield et al.
In light of the benefits for a cost effective detector as taught by Weisfield et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Iwai et al., Fuimaono et al. and Araoka with the teachings of Weisfield et al.
Regarding claim 7, the combined references are silent about: one of the first radiation range and the second radiation range encompasses remaining one of the first.
In a similar field of endeavor, Weisfield et al. disclose: one of the first radiation range and the second radiation range encompasses remaining one of the first (fig.2-3 show 2 stacked detectors of different sizes and para. [0042] teaches a collimator for different levels of x-ray attenuation, therefore, the radiation would go through both detectors), the high-resolution detecting part having a higher pixel density than said another part (para. [0006]) with benefits for a cost effective detector (Weisfield et al. para. [0005]).
In light of the benefits for a cost effective detector as taught by Weisfield et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Iwai et al., Fuimaono et al. and Araoka with the teachings of Weisfield et al.
Regarding claim 8, the X-ray images generated according to radiation to the first radiation range have a higher spatial resolution than the X-ray images generated according to radiation to the second radiation range (the claim is rejected on the same grounds as 5).
Regarding claim 9, the X-ray detector comprises an X-ray detecting portion including a high-resolution detecting part and lower resolution part, the high-resolution detecting part having a higher pixel density than said lower resolution part, the first radiation range is covered by the high-resolution detecting part, the second radiation range is larger than the high-resolution detecting part, and the image generating circuitry is configured to generate, in response to the operation to the first interface, the X-ray images using outputs from the high-resolution detecting part, without using outputs from said lower resolution part, and to generate, in response to the operation to the second interface, the X-ray images using at least the outputs from said lower resolution part (the claim is rejected on the same grounds as 5)
Regarding claim 11, one of the first radiation range and the second radiation range encompasses remaining one of the first radiation range and the second radiation range (the claim is rejected on the same grounds as 7).
Regarding claim 12, the X-ray images generated according to radiation to the first radiation range have a higher spatial resolution than the X-ray images generated according to radiation to the second radiation range (the claim is rejected on the same grounds as 5).
Regarding claim 13, the X-ray detector comprises an X-ray detecting portion including a high-resolution detecting part and lower resolution part, the high-resolution detecting part having a higher pixel density than said lower resolution part, the first radiation range is covered by the high-resolution detecting part, the second radiation range is larger than the high-resolution detecting part, and the image generating circuitry is configured to generate, in response to the operation to the first interface, the X-ray images using outputs from the high-resolution detecting part, without using outputs from said lower resolution part, and to generate, in response to the operation to the second interface, the X-ray images using at least the outputs from said lower resolution part (the claim is rejected on the same grounds as 5).
Regarding claim 15, one of the first radiation range and the second radiation range encompasses remaining one of the first radiation range and the second radiation range (the claim is rejected on the same grounds as 7).
Regarding claim 17, one of the first radiation range and the second radiation range encompasses remaining one of the first radiation range and the second radiation range (the claim is rejected on the same grounds as 7).

Claims 6, 10, 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US 2013/0237810 A1; pub. Sep. 12, 2013) in view of in view of Fuimaono et al. (US 2018/0360342 A1; pub. Dec. 20, 2018) in view of Araoka (US 2005/0259116 A1; pub. Nov. 24, 2005) and further in view of Shimizu et al. (US 2013/0101084 A1; pub. Apr. 25, 2013).
Regarding claim 6, the combined references are silent about: the first interface and the second interface are configured as a first switch and a second switch in an operation unit, respectively, wherein the operation unit is adapted to receive the operation via a foot of the operator.
In a similar field of endeavor, Shimizu discloses: the first interface and the second interface are configured as a first switch and a second switch in an operation unit, respectively, wherein the operation unit is adapted to receive the operation via a foot of the operator (fig.2 item 11, para. [0031], [0034] last 4 lines teach a foot switch 11 to change the aperture size, fig.7 shows the different apertures of the collimator) with benefits for ergonomic control.
In light of the benefits for ergonomic control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Iwai et al., Fuimaono et al. and Araoka with the foot switch of Shimizu.
Regarding claim 10, the combined references are silent about: the first interface and the second interface are configured as a first switch and a second switch in an operation unit, respectively, wherein the operation unit is adapted to receive the operation via a foot of the operator.
In a similar field of endeavor, Shimizu discloses: the first interface and the second interface are configured as a first switch and a second switch in an operation unit, respectively, wherein the operation unit is adapted to receive the operation via a foot of the operator (fig.2 item 11, para. [0031], [0034] last 4 lines teach a foot switch 11 to change the aperture size, fig.7 shows the different apertures of the collimator) with benefits for ergonomic control.
In light of the benefits for ergonomic control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Iwai et al., Fuimaono et al. and Araoka with the foot switch of Shimizu.
Regarding claim 14, the combined references are silent about: the first interface and the second interface are configured as a first switch and a second switch in an operation unit, respectively, wherein the operation unit is adapted to receive the operation via a foot of the operator.
In a similar field of endeavor, Shimizu discloses: the first interface and the second interface are configured as a first switch and a second switch in an operation unit, respectively, wherein the operation unit is adapted to receive the operation via a foot of the operator (fig.2 item 11, para. [0031], [0034] last 4 lines teach a foot switch 11 to change the aperture size, fig.7 shows the different apertures of the collimator) with benefits for ergonomic control.
In light of the benefits for ergonomic control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Iwai et al., Fuimaono et al. and Araoka with the foot switch of Shimizu.
Regarding claim 16, the combined references are silent about: the first interface and the second interface are configured as a first switch and a second switch in an operation unit, respectively, wherein the operation unit is adapted to receive the operation via a foot of the operator.
In a similar field of endeavor, Shimizu discloses: the first interface and the second interface are configured as a first switch and a second switch in an operation unit, respectively, wherein the operation unit is adapted to receive the operation via a foot of the operator (fig.2 item 11, para. [0031], [0034] last 4 lines teach a foot switch 11 to change the aperture size, fig.7 shows the different apertures of the collimator) with benefits for ergonomic control.
In light of the benefits for ergonomic control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Iwai et al., Fuimaono et al. and Araoka with the foot switch of Shimizu.
Regarding claim 18, the combined references are silent about: the first interface and the second interface are configured as a first switch and a second switch in an operation unit, respectively, wherein the operation unit is adapted to receive the operation via a foot of the operator.
In a similar field of endeavor, Shimizu discloses: the first interface and the second interface are configured as a first switch and a second switch in an operation unit, respectively, wherein the operation unit is adapted to receive the operation via a foot of the operator (fig.2 item 11, para. [0031], [0034] last 4 lines teach a foot switch 11 to change the aperture size, fig.7 shows the different apertures of the collimator) with benefits for ergonomic control.
In light of the benefits for ergonomic control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Iwai et al., Fuimaono et al. and Araoka with the foot switch of Shimizu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU FAYE/Examiner, Art Unit 2884